Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Orange Tree Nursing Center,
(CCN: 55-5017),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-13-869
ALJ Ruling No. C-13-16

Date: July 16, 2013

DISMISSAL

For the reasons set forth below, I conclude that Petitioner, Orange Tree Nursing Center,
is not entitled to Administrative Law Judge (ALJ) review of a determination made by the
Centers for Medicare & Medicaid Services (CMS) following a March 20, 2013 survey. I
therefore dismiss its hearing request pursuant to 42 C.F.R. § 498.70(b).

Discussion

Petitioner is a skilled nursing facility located in Riverside, California that participates in
the Medicare program as a provider of services. On January 24, 2013, the California
Department of Public Health (State Agency) completed a survey of the facility and found
that it was not in substantial compliance with federal requirements. CMS agrees and has
imposed a $1500 per instance CMP. The facility timely appealed, and that appeal is
pending. Docket No. C-13-613.
In a follow-up survey, completed March 20, 2013, the State Agency determined that the
facility’s noncompliance continued. CMS agreed that the facility was not in substantial
compliance but has imposed no additional penalties. Petitioner appealed and CMS now
moves to dismiss Petitioner’s hearing request. Petitioner opposes.

Petitioner agrees that the “sole issue in dispute” is the issue presented in the earlier appeal
(C-13-613): “a single deficiency cited following a January 24, 2013 survey, and a ‘per
instance’ civil money penalty CMS imposed for that deficiency.” P. Response to CMS
Motion at 1. Petitioner nonetheless opposes dismissal because, at the time it requested
review of the January 20 survey, CMS had not yet established the $1,500 per instance
CMP. Although Petitioner complains about a “convoluted” background to the two cases,
I see nothing particularly unusual or confusing about CMS’s or the state’s actions. In
situations where the penalty has not been decided when an appeal is filed (which is not
uncommon), any challenge to the ultimate amount of the penalty can be (as it usually is)
added to the original appeal.

The hearing rights of a long-term care facility are established by federal regulations at

42 C.F.R. Part 498. A provider dissatisfied with an initial determination is entitled to
further review, but administrative actions that are not initial determinations are not
subject to appeal. 42 C.F.R. § 498.3(a). The regulations specify which actions are
“initial determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R.

§ 488.406 is an initial determination for which a facility may request an administrative
law judge hearing. 42 C.F.R. § 498.3(b)(13). But a facility has no right to a hearing
unless CMS imposes one of the specified remedies. Lutheran Home - Caledonia, DAB
No. 1753 (2000); Schowalter Villa, DAB No. 1688 (1999); Arcadia Acres, Inc., DAB No.
1607 (1997). The remedy, not the citation of a deficiency, triggers the right to a hearing.
Schowalter Villa; Arcadia Acres, Inc. Where CMS withdraws the remedies or otherwise
declines to impose one, a provider has no hearing right. See, Fountain Lake Health &
Rehab., Inc., DAB No. 1985 (2005).

Because CMS imposed no remedies based on the March 20 survey, Petitioner has no
right to an ALJ hearing, and this matter must be dismissed. 42 C.F.R. § 498.70(b). I
therefore grant CMS’s motion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

